Citation Nr: 1047338	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  04-28 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.	Entitlement to an increased evaluation for degenerative joint 
disease of the right shoulder, rated as 10 percent disabling 
prior to May 29, 2008, and at 20 percent since then.

2.	Entitlement to an increased evaluation for heel spur, right, 
plantar fasciitis, with scar, post operative, currently rated as 
10 percent disabling.

3.	Entitlement to an increased evaluation for heel spur, left, 
plantar fasciitis, with scar, post operative, currently rated as 
10 percent disabling.

4.	Entitlement to a compensable evaluation for Osgood-Schlatters 
disease of the right knee.

5.	Entitlement to a compensable evaluation for Osgood-Schlatters 
disease of the    left knee.

6.	Entitlement to a compensable evaluation for slight pain of the 
left great toe, unknown etiology. 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to February 
1972, from    July 1974 to April 1980, from September 1981 to 
August 1992, and from July 1996 to December 1998.  
        
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied disability ratings in excess of 10 percent 
for a right shoulder disorder, and right and left heel disorders; 
as well as a compensable rating for right and left knee 
disorders, and a great toe condition. Jurisdiction was later 
transferred to the New York RO. 

During pendency of the appeal, the RO increased to 20 percent the 
assigned rating for degenerative joint disease of the right 
shoulder, effective as of May 29, 2008. The claim for still 
further compensation in this regard remains before the Board.  
See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is 
presumed to be seeking the highest possible rating for a 
disability unless he or she expressly indicates otherwise).

Previously, a Travel Board hearing at the RO was scheduled for 
September 2010, but the Veteran cancelled it in advance of the 
scheduled hearing date, and requested that the Board consider his 
case upon the evidence already of record. 38 C.F.R.             § 
20.704(e) (2010). 
More recently, in December 2010 the Veteran provided additional 
evidence consisting of records of VA outpatient treatment, which 
are generally cumulative of evidence already before the Board, 
and thus may be fairly considered without waiver of initial RO 
consideration as the Agency of Original Jursidiction (AOJ)          
in this case. 

The issues of increased evaluations for right and left heel 
disorders, right and left knee disorders, and a left great toe 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Prior to May 29, 2008, the Veteran's demonstrated range of 
motion of the right shoulder was no worse than from 0 to 165 
degrees in all measured planes, with the exception of external 
rotation to 45 degrees.

2.	Since May 29, 2008, right shoulder range of motion has been at 
worst indicative of inability to raise the right arm above the 
shoulder, without further limitation of motion due to pain, 
weakness, repetition or other forms of functional loss. 


CONCLUSION OF LAW

The criteria are not met for an increased evaluation for 
degenerative joint disease of the right shoulder, rated at 10 
percent prior to May 29, 2008, and at 20 percent from that time 
onwards. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5201 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2010).

Through VCAA notice correspondence dated from June 2008, the RO 
informed   the Veteran as to each element of satisfactory notice 
set forth under 38 U.S.C.A.     § 5103(a) and 38 C.F.R. § 
3.159(b). The VCAA notice further indicated the           joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The 
Court of Appeals for Veteran's Claims (Court) in Pelegrini II 
prescribed as the definition of timely notice the sequence of 
events whereby VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. 
§ 3.159(b)(1). The VCAA notice correspondence followed issuance 
of the              April 2004 RO rating decision on appeal, and 
thus did not comport with the definition of timely notice. 
However, the Veteran has had an opportunity to respond to the 
VCAA notice letter in advance of the most recent April 2010 
Supplemental Statement of the Case (SSOC) readjudicating his 
claim. There is no objective indication of any further relevant 
information or evidence that must be associated with the record. 
The Veteran has therefore had the full opportunity to participate 
in the adjudication of the claim. See Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining VA outpatient treatment 
records, and arranging for the Veteran to undergo VA medical 
examinations. See 38 C.F.R. §4.1 (for purpose of application of 
the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition). In support of his 
claim, the Veteran has provided several personal statements. He 
has cancelled a previously scheduled hearing in connection with 
this matter. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27 (2010). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time proportionate 
to the severity of the disability. 38 C.F.R. § 4.1. 
 

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991). Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss. DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995). This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," such 
as during prolonged use, and assuming these factors        are 
not already contemplated in the governing rating criteria. Id. 
See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The Veteran's right shoulder disability has been assigned a 20 
percent disability evaluation since May 29, 2008, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion. 

Prior to May 29, 2008, the RO had assigned a 10 percent 
evaluation on the basis of "painful motion." The April 2004 RO 
rating decision on appeal continued this       10 percent 
evaluation citing to Diagnostic Code 5201, and indicated the 
presence of "functional loss due to pain, weakened movement, and 
incoordination"                        in continuing this 
evaluation. As is quite apparent from review of 38 C.F.R. § 
4.71a, Diagnostic Code 5201 below, there is no provision for a 10 
percent rating. So the RO's former rating process was somewhat 
inaccurate. Regardless, the Board will consider the Veteran's 
claim prior to May 29, 2008 from the perspective of whether any 
rating in excess of 10 percent is warranted under the governing 
rating criteria.            

The Veteran's right upper extremity is his dominant arm. 
 
Diagnostic Code 5201 provides that limitation of motion of a 
major arm at shoulder level warrants a 20 percent rating. 
Limitation of motion of a major arm from midway between the side 
and shoulder level warrants a 30 percent rating. Limitation of 
motion to 25 degrees from the side warrants a 40 percent rating.     
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Normal range of motion for the shoulder is defined as from 0 
degrees of extension to 180 degrees of forward flexion; abduction 
from 0 to 180 degrees, and external and internal rotation from 0 
to 90 degrees. See 38 C.F.R. § 4.71a, Plate I. 
 
The Veteran filed correspondence recognized by the RO as a claim 
for increased disability rating for his right shoulder disorder 
in April 2003.

A VA Compensation and Pension examination for orthopedic 
evaluation was conducted in June 2003. At that time, in regard to 
a right shoulder disorder,            the Veteran reported that 
he had experienced problems for several years, particularly with 
overhead activities. He described inability to throw objects, and 
a deadening sensation in his arms when attempting this motion. On 
physical examination, range of motion consisted of 0 to 165 
degrees forward elevation, abduction, and internal rotation, with 
external rotation to 45 degrees. There were negative impingement 
signs in two tested positions. There was a positive apprehension 
sign with pain in the deep posterior portion of the shoulder with 
maximum abduction and forward elevation. The assessment was, in 
pertinent part, right shoulder with evidence of tear of the 
biceps labral complex with decreased strength and increased 
fatigability. 

Records of VA outpatient treatment thereafter indicate that in 
October 2007              the Veteran reported worsening of right 
shoulder pain, with no trauma or swelling noted. Objectively, 
there was no swelling. There was mild tenderness posteriorly. 
Range of motion was completely normal. The impression was mild 
infraspinatus tenderness. On a physical therapy consult the 
following month, the Veteran complained of continued pain in the 
area of the posterior mid glenohumeral joint and the area just 
lateral. Active range of motion was within normal limits in all 
physiological planes, except for tightness on horizontal 
adduction and at the end of the range in external rotation. The 
Veteran was considered functionally independent in all areas of 
basic self-care, although constant pain resulted in functional 
compromise. The Veteran continued to undergo a course of physical 
therapy over the next few months. 

Upon VA examination again in July 2008, the Veteran reported that 
he could not reach above the shoulder on the right side, and 
experienced pain on motion of the shoulder. He stated that he 
could drive a vehicle, and could carry out daily activities. 
Physical examination showed that on range of motion testing the 
Veteran demonstrated right shoulder flexion 80 degrees with pain, 
extension 40 degrees  with pain, adduction 40 degrees with pain, 
internal rotation 50 degrees, and external rotation 45 degrees. 
He could not raise his arm above the shoulder. There was no 
additional limitation following repetitive use, and no 
instability of the joint.               An x-ray of the right 
shoulder indicated degenerative joint disease. The diagnosis was 
degenerative joint disease of the calcific patella, right 
shoulder. The VA examiner further commented that the Veteran had 
subjective complaints of joint pain. He did not use any assistive 
device. The Veteran at present could not do his occupation, 
although he could carry out daily activities. 

Having reviewed the foregoing, the Board is of the opinion that 
the present level of disability compensation for degenerative 
joint disease of the right shoulder is properly reflective of the 
severity of this service-connected condition. For the time period 
prior to May 29, 2008, the Veteran was in receipt of a 10 percent 
disability rating, and the competent evidence does not support 
any higher evaluation.               To warrant a 20 percent 
evaluation under Diagnostic Code 5201 based on limited motion, 
there must manifest limitation of motion of the arm at shoulder 
level. Here, nearly all major indicators of right shoulder 
mobility, most notably forward elevation and abduction, were of 
motion from 0 to 165 degrees, almost full motion. The one 
exception was external rotation, at 45 degrees (out of 90 degrees 
total), which in and of itself still demonstrates right shoulder 
motion well above shoulder level (external rotation meaning 
rotation of the shoulder above shoulder level,         see 38 
C.F.R. § 4.71a, Plate I). The Board recognizes that the VA 
examiner did not render any findings as to functional loss due to 
pain, weakness, repetitive motion, etc., and whether this caused 
additional lost motion. See Deluca, supra; 38 C.F.R.            
§§ 4.45, 4.59. However, the Board's review is simply constrained 
by the record before it. In any event, there was sufficient 
retained mobility that the Veteran            was not even close 
to the requirements for a higher 20 percent rating, and therefore 
more detailed findings regarding functional loss would likely 
have been of little practical significance. Meanwhile, following 
the preceding VA examination,            the Veteran's course of 
VA outpatient treatment showed practically normal range of motion 
in all planes for the right shoulder, as indicated in October 
2007, and therefore does not further demonstrate the basis for 
deviation from the existing           10 percent evaluation. 

Thereafter, for the time period since May 29, 2008, the Board 
does not find any basis to establish a disability rating higher 
than 20 percent for right shoulder degenerative joint disease. On 
the July 2008 VA examination, the Veteran had forward flexion no 
more than 80 degrees, and the VA examiner specifically noted 
inability to raise the right arm above shoulder level. The 
criteria for a 20 percent rating were clearly met on this basis. 
However, there is no foundation to assign    the next higher 30 
percent rating under Diagnostic Code 5201, which requires 
limitation of motion of the arm to midway between the side and 
shoulder level.     To this effect, the objective measurements of 
range of motion do not show that the right arm was constrained to 
below shoulder level. Moreover, unlike with the prior VA 
examination, in this instance the examiner did consider 
functional loss, and here concluded that there was no additional 
limitation on motion from repetitive motion, weakness, or other 
factors. Thus, under the rating criteria for limitation of 
motion, no higher rating than 20 percent is assignable since May 
29, 2008. 

The potentially applicable alternative rating criteria have been 
considered, and these do not provide the basis for any different 
result. In particular, x-ray findings do not establish that the 
Veteran has any impairment of the humerus, rated at Diagnostic 
Code 5202, or impairment of the clavicle or scapula, rated at 
Diagnostic Code 5203. Nor is the Veteran shown to experience any 
joint ankylosis, based on the significant degree of motion 
retained. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that 
ankylosis is complete immobility of the joint in a fixed 
position, either favorable or unfavorable).  

The Board has considered the request from the Veteran's 
designated representative for a new VA examination to determine 
the extent of service-connected disability. However, the Board 
finds that the July 2008 VA examination report offers a 
sufficiently comprehensive and contemporaneous depiction of the 
Veteran's right shoulder condition. Most notably, there is no 
objective medical record or statement from the Veteran since July 
2008 to suggest any worsening in his condition. Moreover, the 
evaluation of VA medical records nearly contemporaneous with the 
July 2008 VA exam indicate he demonstrated at or near normal 
range of motion, suggesting that the July 2008 exam (showing 
worse findings) accurately and completely depicted the state of 
his right shoulder condition at its most pronounced level. 
Accordingly, the existing record is sufficient for disability 
evaluation purposes.

The application of the various other provisions of Title 38 of 
the Code of Federal Regulations have also been considered, 
including 38 C.F.R. § 3.321(b)(1),             which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected right shoulder disability under evaluation has caused 
him marked interference with employment, meaning above and beyond 
that contemplated by his current schedular rating. In this 
regard, the July 2008         VA examiner observed that the 
Veteran was not capable of carrying out his occupation, but there 
is no showing that based on the limited impairment of the right 
shoulder evidenced that he is demonstrably incapable of less 
physically strenuous forms of employment. The Veteran's service-
connected disorder also       has not necessitated frequent 
periods of hospitalization, or otherwise rendered impracticable 
the application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For these reasons, the Board is denying the claim for increased 
rating for degenerative joint disease of the right shoulder. This 
determination takes into full account the potential availability 
of any "staged rating" based upon incremental increases in 
severity of service-connected disability during the pendency of 
the claim under review. The preponderance of the evidence is 
against the claim, and under these circumstances the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).     


ORDER

An increased evaluation for degenerative joint disease of the 
right shoulder, rated as 10 percent disabling prior to May 29, 
2008, and at 20 percent since then, is denied.













REMAND

There is specific additional development required of the claims 
remaining on appeal prior to issuance of a decision on these 
matters. 

Initially, the RO did not provide VCAA notice correspondence on 
several issues    to advise the Veteran of the procedures in 
effect for necessary evidentiary development. On the issues of an 
increased disability rating for right and left knee disorder, and 
a left great toe disorder, VCAA notice is simply lacking from the 
claims file. The RO did provide a June 2008 VCAA letter, but 
limited that correspondence in its scope to right shoulder and 
right and left foot disorders. Consequently, a remand is 
warranted to issue a supplemental VCAA notice in          this 
regard. 

Meanwhile, a sufficiently recent VA examination is not on file 
concerning                the Veteran's service-connected Osgood-
Schlatter's disease of the right and left knees. The last such 
examination was completed in December 2003. Pertinent VA law 
mandates that a contemporaneous examination be on file for rating 
purposes. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 
(2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
("Where the record does not adequately reveal the current state 
of the claimant's disability ...the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous medical 
examination.").     See also Caffrey v. Brown, 6 Vet. App. 377 
(1994). Thus, a new orthopedic examination of the knees is in 
order.

Furthermore, while this case is on remand, a new VA podiatric 
examination will be required to similarly ensure the record is 
sufficiently contemporaneous to evaluate the Veteran's service-
connected right and left foot disabilities. Since the Veteran has 
not undergone VA examination regarding a left great toe disorder, 
initial evaluation for the condition is likewise required. 
Moreover, in assessing this latter condition, the VA examiner 
must note the Veteran's assertions that he sustained a cold 
weather injury to the left great toe during service, and must 
confirm whether there is current disability arising from a cold 
injury therein. If the VA examiner can confirm that the Veteran 
has a service-related cold weather injury, the examiner should 
then specify the present residuals of that condition.

Accordingly, these claims are REMANDED for the following action:

1.	Prior to further consideration of the 
claims for increased ratings for Osgood-
Schlatter's disease of        the right and 
left knees, bilateral foot problems, and a 
left great toe disability, the RO/AMC should 
sent the Veteran a VCAA letter in accordance 
with 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002 & Supp. 2010), and all other 
applicable legal precedent. 

2.	The RO/AMC should schedule a VA orthopedic 
examination to determine the current severity 
of            the Veteran's service-connected 
right and left knee conditions, diagnosed as 
Osgood-Schlatter's disease.   The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.            All indicated tests 
and studies should be performed,         and 
all findings should be set forth in detail. 
It is requested that the VA examiner indicate 
all present symptoms and manifestations 
attributable to the Veteran's service-
connected right and left knee disorders.                    
In examining the Veteran, the examiner should 
report complete range of motion findings for 
the affected joints. The examiner should be 
asked to indicate whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the measured joints 
are used repeatedly over a period of time. 
The examiner should also be asked to 
determine whether the joints exhibit weakened 
movement, excess fatigability or 
incoordination.                  If feasible, 
these determinations should be expressed in 
terms of additional range of motion loss due 
to any weakened movement, excess fatigability 
or incoordination.

Moreover, the VA examiner is requested to 
comment upon the extent of other knee 
impairment, as characterized by recurrent 
subluxation and/or lateral instability, and 
indicate the relative severity of that 
manifestation. 

3.	The RO/AMC should schedule the Veteran for 
a VA podiatric examination. The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the examination. 
All indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the VA 
examiner indicate        all present symptoms 
and manifestations attributable to           
the Veteran's service-connected right and 
left foot disorders, diagnosed as heel spurs 
with plantar fasciitis,                       
in accordance with the rating criteria 
specified under           38 C.F.R. § 4.71a, 
Diagnostic Code 5284, for evaluating a foot 
injury. The VA examiner should specifically 
comment upon whether the Veteran's right and 
left foot injuries (that is, the overall 
level of impairment of the foot due to 
service-connected disability) are each 
productive of moderate, moderately severe, or 
severe left foot injury. The examiner should 
also denote all current impairment 
attributable to a post-operative scar over 
the proximal arch of the left foot.

Moreover, the VA examiner is requested to 
comment upon any and all present disability 
attributable to the service-connected slight 
pain of the left great toe. In so doing, the 
examiner must first review the claims file 
and indicate whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran sustained a 
cold weather injury to the left great toe 
during service. Provided a cold weather 
injury in this regard is confirmed, the 
examiner should then indicate all current 
residuals of a cold injury in accordance with 
38 C.F.R.          § 4.104, Diagnostic Code 
7122.

4.	The RO/AMC should then review the claims 
file.             If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West,           11 Vet. App. 268 
(1998).

5.	Thereafter, the RO/AMC should readjudicate 
the claims for entitlement to increased 
ratings for right and left knee disorders, 
disorders of both feet, and a left great toe 
disorder, based upon all additional evidence 
received. The RO/AMC should specifically 
indicate consideration of whether the 
Veteran may be awarded a separate compensable 
rating for a post-operative scar on the left 
foot. See 38 C.F.R. § 4.14 (2010). If the 
benefits sought on appeal are not granted, 
the Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an opportunity 
to respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.          
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


